Title: From George Washington to John Jay, 17 May 1779
From: Washington, George
To: Jay, John



Sir.
Head Quarters [Middlebrook] May 17th 1779

Since I had the honor of addressing Your Excellency this morning, I received a Letter from General Gates, a Copy of which with the packet he mentions I transmit by this express. From Genl Gates’s account it appears indispensably necessary that a supply of money should be sent as soon as possible, if it has not been already done to pay the Troops. I have the Honor to be with the greatest respect Yr Excellency’s Most Obedt servant
Go: Washington
